Exhibit 10.18

 

[g201503132038585685605.jpg]Vivint Solar, Inc.

4931 North 300 West

Provo, Utah 84604

1.877.404.4129

simply brighter • www.vivintsolar.com

August 28, 2014

Mr. Shawn J. Lindquist

Dear Shawn:

This agreement clarifies that your official employer is Vivint Solar, Inc.
(“Vivint Solar” or the “Company”) and will not be Vivint Solar Developer, LLC
any longer. The terms of your employment will remain the same and they are
described below so that the Company and you can confirm that we have the same
understanding.

You will continue in your role as Chief Legal Officer, Executive Vice President
and Secretary, which is a full-time position, reporting to the Chief Executive
Officer and President, and based at the Company’s offices in Provo, Utah.  This
agreement describes the essential elements of your employment with Vivint Solar
and expressly supersedes any and all previous employment agreements you may have
had with Vivint Solar Developer, LLC, Vivint Solar, or any other Company
affiliates, whether written or oral, express or implied, other than: (1) the
involuntary termination protection agreement previously entered into between you
and the Company as of June 26, 2014 (the “Severance Agreement”); and (2) the
indemnification agreement previously entered into between you and the Company
dated as of April 29, 2014 (the “Indemnification Agreement”).

 

Compensation:

 

Base Salary:

You will continue to be paid an annual base salary of $345,000, payable in
bi-monthly increments and in accordance with the Company’s payroll policies and
practices.

MBO Bonus:

You will be eligible to participate in the Company’s annual executive bonus
program with a target incentive bonus of 40% of your annual salary, earned and
determined at the sole discretion of Vivint Solar and based on multiple factors,
including, but not limited to, achievement of individual and Company performance
objectives.  A significant purpose of our bonus program is retention, therefore
to earn a bonus, you must be an employee on the date Vivint Solar pays such
bonus, and you will not earn or be entitled to any pro rata bonus payments if
your employment ends for any reason prior to such date.  All earned bonuses will
be paid in accordance with Vivint Solar’s policies and practices regarding
incentive compensation awards.

 

--------------------------------------------------------------------------------

 

Long-term Incentives:

You previously have been granted the long-term equity incentive award(s) (the
“Equity Incentive Award(s)”) under the 2013 Omnibus Incentive Plan (the “Plan”)
that are set forth on Exhibit A.  The Equity Incentive Award(s) remain subject
to the terms and conditions applicable to awards granted under the Plan and the
agreement between you and the Company.  Your

status as a continuous service provider under the terms and conditions of the
Plan has not been affected by this agreement or your employment moving to Vivint
Solar, and does not modify applicable vesting requirements.

 

Any vesting is subject to your continued employment with the Company through
applicable vesting dates.  No rights are earned or accrued until such time that
vesting occurs, nor does the grant confer any right to continued vesting or
employment.  You acknowledge that you have no rights or claims to equity of the
Company other than the Equity Incentive Award(s) listed on Exhibit A.

Employee Benefits:

We maintain certain employee benefits plans, and you will continue to be able to
participate in those plans for which you meet the eligibility requirements.  To
the extent that any employee contribution is owed for such benefits, you will
continue to be responsible for paying the employee portion, which will be
deducted from your pay.

 

You will be entitled to office space and equipment consistent with what the
Company provides for other members of executive management of the Company,
including without limitation, a computer, company-paid mobile phone and tablet
and related services. The Company shall also reimburse you for annual bar
association dues and fees and the reasonable costs / expenses of attending /
participating in annual continuing legal education (CLE) programs.

Holidays; Out of Office Time:

We believe in work-life balance.  We currently recognize nine (9) paid holidays
each calendar year.  A calendar of Company-paid holidays is available through
Human Resources.  Out of office time is managed and coordinated directly with
your manager and in accordance with Company policy for employees exempt from
overtime laws in the state where you work.

Vivint Solar Policies and Employment Conditions:

You agree to review the Company’s employee handbook, and you agree to thoroughly
familiarize yourself with the policies contained in the handbook and other
corporate policies of Vivint Solar and to abide by them.  Additionally, from
time to time, the Company may adopt new policies or make important changes to
existing policies and will communicate information about its policies to you by
way of electronic mail notification, the Vivint Solar intranet or otherwise, and
you agree to thoroughly review such policy communications and to abide by
them.  The Company may modify salaries, bonuses and benefits from time to time.

Withholdings and Taxes:

All forms of compensation referred to in this agreement are subject to reduction
to reflect applicable withholdings and payroll taxes.

Page 2 of 4

--------------------------------------------------------------------------------

 

Employment
Relationship:

Your employment with the Company is for no specific period of time and continues
to be “at will,” meaning that either you or the Company may terminate your
employment at any time and for any reason, with or without notice or cause.  Any
contrary representations that may have been made to you are superseded by this
agreement.  This is the full and complete agreement between you and the Company
on this term.  Although your job, duties, compensation and benefits may change
from time to time, the

“at will” nature of your employment may only be changed in an express written
agreement signed by you and by the Chief Executive Officer of the Company.

 

In addition, as a condition of employment with Vivint Solar, you will be
required to sign the Company’s standard At-Will Employment Agreement, attached
hereto as Exhibit B, which requires, among other provisions, the assignment of
patent rights to any invention made during your employment at the Company, and
non-disclosure of Company proprietary information.  Also, in the event of any
dispute or claim relating to or arising out of our employment relationship, you
and the Company agree that (i) any and all disputes between you and the Company
shall be fully and finally resolved by binding arbitration, and (ii) you are
waiving any and all rights to a jury trial.

Outside Activities:

During the term of your employment with the Company, you may engage in
educational, civic, charitable, not-for-profit and similar activities, including
without limitation, participating or speaking at conferences and serving as
adjunct teaching faculty (so long as you teach no more than one, three credit
hour course each year), provided that such engagements do not materially
interfere with the performance of your duties and responsibilities at the
Company.

Miscellaneous:

This agreement, the Severance Agreement, the Indemnification Agreement, and the
At-Will Employment Agreement set forth the terms of your employment with Vivint
Solar and supersede and replace any prior understandings or agreements, whether
oral or written, express or implied, related to the subject matter hereof.  This
agreement is entered into without reliance upon any promise, warranty or
representation, written or oral, express or implied, other than those expressly
contained herein, and it supersedes any other such promises, warranties,
representations or agreements.  It may not be amended or modified except by a
written instrument signed by you and the Chief Executive Officer of Vivint
Solar.  If any provision of this agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this agreement, which will remain in full force and effect.  This
agreement will be construed and interpreted in accordance with the laws of the
State of Utah, without reference to the choice of law provisions thereof.

 




Page 3 of 4

--------------------------------------------------------------------------------

 

We have a dynamic organization and look forward to continuing to work with you
both to strengthen Vivint Solar and enable you to strengthen your own skills and
expertise.  Please sign this letter and the At-Will Employment Agreement
(Exhibit B) where indicated and return the same to us promptly.

Sincerely,

/s/Gregory S. Butterfield

Gregory S. Butterfield

Chief Executive Officer & President

Vivint Solar, Inc.

 

Accepted and Agreed:

/s/Shawn J. Lindquist8/28/14

Shawn J. LindquistDATE

 

 

Page 4 of 4

--------------------------------------------------------------------------------

 

EXHIBIT A

Equity Incentive Award under the Vivint Solar 2013 Omnibus Incentive Plan

 

Grant Date

Grant Type

Shares of Common Stock

Exercise Price

Vest Base Date

February 11, 2014

Non-Qualified Stock Option*

661,765

$1.30

February 11, 2014

 

*In connection with any exercise of the Option above, you will be required to
become a party to the Shareholders Agreement (as defined in the option agreement
with respect to the Option above). Notwithstanding any provision of the
Shareholders Agreement to the contrary, the restrictions set forth in
Section 3.1 thereof (or any similar restrictions which would be applicable to
shares acquired under the Option) shall lapse on the earlier to occur of (i) a
Change of Control and (ii) six months following the first Public Offering (each
as defined in the Shareholders Agreement).

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

At-Will Employment Agreement

 

 